Per curiam.
Whatever may be the law in England, it has been established here by long practice, on the foundation of reason and common sense, that a submission to arbitrators is a departure from the pleadings. The matters in variance in a cause may be submitted before there are any pleadings at all. The parties voluntarily go before judges of their own choosing, who never *60see the pleadings, who would not understand them if they did, and who have not the advice of a court, as jurors have, to assist them in moulding the form of their award to the nature of the counts in the declaration, where there is one; and to overturn it for want of what the parties had agreed to dispense with, would be any thing but just. That the law continues to be in England what the recent decisions of the English courts shew it to be, only shews how far we have outstripped them in the progress of legal reforms. Of the errors said to have been committed after judgment, we may not take cognizance, as the execution has not been brought up.
Judgment affirmed.